In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Mahon, J.), dated October 15, 1998, which, after a hearing, inter alia, adjudged him to be in willful contempt of a pendente lite order of the same court dated June 25, 1997, directed him to pay the plaintiff support arrears and counsel fees from his Individual Retirement Accounts, directed sequestration of his assets for the purpose of securing the future payment of support and, pursuant to Domestic Relations Law § 244-c, directed the commencement of proceedings to suspend his license to practice law and his licenses to act as a mortgage broker, mortgage banker, insurance broker, and real estate broker.
Ordered that the order is affirmed, with costs.
The record supports the Supreme Court’s determination that the defendant willfully failed to comply with the pendente lite *428order. Therefore, the Supreme Court properly adjudged him to be in contempt {see, Domestic Relations Law § 245).
The Supreme Court also properly directed the commencement of proceedings to suspend the defendant’s licenses to practice law and to act as a mortgage broker, mortgage banker, insurance broker, and real estate broker, based on evidence that the defendant had accumulated support arrears equivalent to or greater than the amount of current support due for four months (see, Domestic Relations Law § 244-c; see also, Matter of Shapiro, 235 AD2d 135).
The Supreme Court did not err in directing the defendant to pay support arrears and counsel fees from his Individual Retirement Accounts {see, CPLR 5205 [c] [4]) or in directing sequestration of his assets to secure future payment of child support and maintenance {see, Domestic Relations Law § 243).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.